DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-12) in the reply filed on 12/4/2020 is acknowledged.  The traversal is on the ground(s) that since all of the drawings (1-7) describe all of the inventions (A, B and C) there is a relationship between the three separate inventions. This is not found persuasive because the fact that the inventions can be described in seven drawings, does not preclude the fact that the inventions are separate and distinct. Moreover,  the argument pertaining to the fact that additional limitations could be incorporated into the claims is not persuasive, because the additional limitations are simply not found in the Claims. Rejoinder issues and incorporation of common claim elements, will be addressed upon the indication of allowable Claims.   The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew et al (US 2009/0286393) in view of Schmitt et al (2012/0306056) and  Linn et al  (US 2004/0180512). 
	With respect to Claim 1, Mathew et al  discloses a method of manufacturing a semiconductor structure, the method comprising: forming at least one device  (figure 6, 402 and 602; and corresponding text) on a front surface of a first wafer (Figure 6, top of 102 and paragraph 66); implanting at least one impurity through a surface of the first wafer (Figure 6, 104, paragraph 30); separating  a first portion of the first wafer with the at least one device thereon from a remaining portion of the first wafer after the implanting (Figures 6- 7 and corresponding text).  Furthermore, Mathew et al disclose that the use of SOI substrates is known in the art. See paragraph 3.
	Mathew et al differs from the Claims at hand in that Mathew et al does not explicitly disclose implantion is done a back surface of the first wafer; and forming a dielectric layer on a second wafer; and bonding the first portion of the first wafer onto the dielectric layer.
	Schmitt et al is simply relied on to disclose implantation to separate pieces of a wafer can be done through the front or back surfaces of the wafer. See paragraphs 11 and 14.

	It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to implant the wafer of Mathew et al from the backside, as Schmitt et al disclose that it is known to implant the wafer from either side, and to avoid implanting the devices formed on the top side. Moreover,  it would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to bond the device layer of Mathew et al to a semiconductor substrate with an oxide on top, for its known benefit of making an SOI substrate to improve insulation, as disclosed by Linn et al. The use of a known substrate, SOI, for its known benefit, improved isolation, would have been prima facie obvious to one of ordinary skill in the art.
With respect to Claim 2, Mathew et al disclose  the at least one impurity forms a buried layer(Figures 6-7)  in the first wafer, and the separating comprises heating the first wafer to separate the first wafer along the buried layer (paragraph 47).
	With respect to Claim 3, the bonding is performed without an additional intermediate layer between the first portion of the first wafer and the dielectric layer. See Figure 3 and corresponding text of Linn et al.
	With respect to Claim 4, the remaining portion of the first wafer and the second wafer are different wafers. See paragraphs 47-48 of Mathew et al. 
	With respect to Claim 5, the remaining portion of the first wafer and the second wafer are a same wafer. See Figures 7-8 and corresponding of Mathew et al. The use of a known material (remaining portion of first wafer)  for its known purpose would be within the skill of one of ordinary skill in the art.

	With respect to Claim 6, the dielectric layer is an oxide layer. See Figure 3, 13 of Linn et al and corresponding text.

	With respect to Claim 10, Mathew et al combined with Linn et al suggest  the second wafer comprises the remaining portion of the first wafer, and the forming a dielectric layer comprises forming the dielectric layer on the remaining portion of the first wafer after the separating. See Figures 7-8 and corresponding of Mathew et al; and Figure 3 of Linn et al as disclosed above. The use of a known material (remaining portion of first wafer)  for its known purpose would be within the skill of one of ordinary skill in the art.
	With respect to Claim 11, Linn et al disclose forming a dielectric layer comprises oxidizing at least some of the remaining portion of the first wafer. See Figure 3 and corresponding text of Linn et al. The use of a known material (remaining portion of first wafer)  for its known purpose would be within the skill of one of ordinary skill in the art.
 	With respect to Claim 12, the at least one impurity comprises at least one of hydrogen or helium. See paragraph 30 of Mathew et al.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over  Mathew et al (US 2009/0286393) in view of Schmitt et al (2012/0306056) and  Linn  et al (US 2004/0180512) as applied to claims 1-7 and 10-12 above, and further in view of Moriceau et al (2007/0232025).
	Mathew et al, Schmitt et al and Linn et al are relied upon as discussed above.
	However, neither Mathew et al, nor Schmitt et al nor Linn et al disclose “the first wafer comprises a first semiconductor substrate and an epitaxial semiconductor layer over the first semiconductor substrate”.

	It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to form epitaxial layers in the process of  Mathew et al, Schmitt et al and Linn et al, for its known benefit in the art of trapping implanted ions and aiding in separation as disclosed by Moriceau et al. The use of a known process, forming epitaxial layers, for its known benefit, trapping implanted ions to aid in separation, would have been prima facie obvious to one of ordinary skill in the art.    
	With respect to Claim 8, Moriceau et al disclose  the first wafer comprises a first semiconductor substrate and an epitaxial semiconductor layer over the first semiconductor substrate.  See paragraphs 9-14; Claims 46-47; Figure 7 and corresponding text; and the Abstract.
	With respect to Claim 9,  the combined references suggest “the implanting comprises implanting the at least one impurity through a back surface of the first semiconductor substrate to define a buried layer at an interface of the first semiconductor substrate and the epitaxial semiconductor layer”, for the reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
February 22, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812